&3/322-C2.

                                                 LORINA RUMMEL
                                             JUDGE, 144™ DISTRICT COURT
                                           CADENA-REEVES JUSTICE CENTER
                                              300 DOLOROSA, SUITE 2.199
Telephone: (210) 335-2511                     SAN ANTONIO, TEXAS 78205                         Facsimile: (210) 335-2503


                                                   December 4, 2015

             The Court of Criminal Appeals of Texas
             P.O. Box 12308
             Capitol Station
             Austin, Texas 78711

                      RE:    WR-83,322-02
                             Trial Court 2007-CR-7397-W2
                             Ex Parte Robert Piazzi


             To The Honorable Court of Criminal Appeals:

                    By order dated July 21, 2015, the trial court ordered attorneys Shawn C. Brown,
             Neil A. Calfas, and Barry Hitchings to send a copy of their respective affidavits to the
             applicant regarding the above referenced writ application.

                     On November 30, 2015, the trial court received a letter from Applicant wherein
             he states he did not receive affidavits from Neil A. Calfas or Barry Hitchings, and thus
             has not had an opportunity to file a brief in response to the affidavits. This court has
             directed the District Clerk to send Mr. Calfas' and Mr. Hitchings' affidavits to applicant.

                     To afford applicant an opportunity to file any supplemental documents with the
             trial court, this court is requesting the Court of Criminal Appeals withhold any ruling on
             applicant's post-conviction writ for 45 days from receipt of this letter.

                                                           Sincerely,


                                                               yuhfr
                                                           Judge Lorina Rummel
                                                           144th Judicial District Court
                                                           Bexar County, Texas

             cc:      Robert Piazzi                                          RECEIVED IN
                      TDCJ No. 01766863                           COURT OF CRIMINAL APPEALS
                      Jordan Unit
                      1992 Helton Road
                      Pampa, Texas 79065
                                                                              DEC 10 2015



                                                                          Abel Acosta, Clerk